Per Curiam.

Plaintiff sued for defendant’s breach of a hospital contract, in refusing to pay for hospital services and charges incurred at divers times during November and December, 1949.
The defense is that the hospital service is subject to the limitations of subparagraph (a) of article 4 because the hospital services rendered were for a condition arising out of and during pregnancy and that the plaintiff had therefore received the benefits to which she was entitled.
The first hospitalization was for a condition arising out of pregnancy. The allowances made to plaintiff were, therefore, proper in this regard.
The second hospitalization, however, was of a different character. Then, it became apparent, from her labor contractions, *181that the plaintiff’s pregnancy was in the process of being terminated prematurely. While at the hospital, during this second admission, plaintiff was being treated for a premature termination of pregnancy without childbirth (art. 4, subparagraph [a]).
The plaintiff was, therefore, entitled to receive from the defendant the additional sum of $78.05 on account of the second hospital admission and her motion for summary judgment in that sum should have been granted.
The order denying plaintiff’s motion should be reversed, with $10 costs and motion granted.
The order denying defendant’s motion should be affirmed, with $10 costs.
Hammer, Hofstadter and Schreiber, JJ., concur.
Order reversed, etc. Order affirmed, etc.